 



Exhibit 10(n)
(GM LOGO) [k11916k1191600.gif]
GENERAL MOTORS CORPORATION
General Motors
Executive Retirement Plan
Effective for Retirements on and after
January 1, 2007
(As amended through January 1, 2007)

 



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
The Executive Retirement Plan (ERP) is an unfunded, nonqualified deferred
compensation plan. The Plan is structured to qualify for certain exemptions from
the eligibility, funding and other requirements of the Employee Retirement
Income Security Act of 1974 (ERISA) and, further, ERP benefits are computed
without regard to compensation limits imposed under the Internal Revenue Code.
Notwithstanding any provision of this Plan, no plan elections, modifications or
distributions will be allowed or implemented if they would cause an otherwise
eligible Plan participant to be subject to tax (including interest and
penalties) under Internal Revenue Code Section (IRC) 409A.
Article I. Purpose; Administration; and Effective Date
Article I, Section I. Purpose of the Plan
The purpose of the General Motors Executive Retirement Plan (the Plan) is to
help provide eligible retiring salaried executive employees of General Motors
Corporation (hereinafter referred to as the “Corporation”) as well as eligible
retiring executive employees of General Motors Acceptance Corporation (GMAC) and
General Motors Asset Management (GMAM) an overall level of monthly retirement
benefits, or lump sum distributions of account balances, which are competitive
with the benefits provided executives retiring from other major U.S. industrial
companies. To achieve this goal, the monthly retirement benefits determined
under the tax-qualified General Motors Retirement Program for Salaried Employees
(hereinafter referred to as the “Retirement Program”), or account balances
determined under the tax-qualified Savings-Stock Purchase Program (hereinafter
referred to as the “S-SPP”) plus any benefits payable under certain other
GM-provided benefit programs, may be supplemented by benefits provided under the
formulas of this Plan. It is intended that this Plan, in relevant part, qualify
as an “excess benefit plan” under Section 3(36) of ERISA and, in relevant part,
as a plan “providing deferred compensation for a select group of management or
highly compensated employees” under Section 201(2) of ERISA.

2



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article I, Section II. Administration of the Plan

  (a)   This Plan shall at all times be maintained, considered, and administered
as a non-qualified plan that is wholly separate and distinct from the Retirement
Program and the S-SPP.     (b)   Benefits under this Plan are not guaranteed.  
  (c)   The Corporation is the Plan Administrator. The Plan Administrator has
discretionary authority to construe, interpret, apply, and administer the Plan
and serves as the first step of the Plan appeal process. Any and all decisions
of the Plan Administrator as to interpretation or application of this Plan shall
be given full force and effect unless it is proven that the interpretation or
determination was arbitrary and capricious.     (d)   The Plan Administrator
shall have the full power to engage and employ such legal, actuarial, auditing,
tax, and other such agents, as it shall, in its sole discretion, deem to be in
the best interest of the Corporation, the Plan, and its participants and
beneficiaries.     (e)   The expenses of administering this Plan are borne by
the Corporation and are not charged against its participants and beneficiaries.
    (f)   Various aspects of Plan administration have been delegated to the Plan
recordkeeper selected by the Plan Administrator. In carrying out its delegated
responsibilities, the Plan recordkeeper shall have discretionary authority to
construe, interpret, apply, and administer the Plan provisions. The
discretionary authority delegated to the Plan recordkeeper shall, however, be
limited to the Plan terms relevant to its delegated responsibilities and shall
not permit the Plan recordkeeper to render a determination or to make any
representation concerning benefits which are not provided by the express terms
of the Plan. The Plan recordkeeper’s actions shall be given full force and
effect unless determined by the Plan Administrator to be contrary to the Plan
provisions or arbitrary and capricious.     (g)   For purposes of the Plan, a
Plan Year shall mean the 12-month period beginning January 1 and ending
December 31.



3



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article I, Section III. Effective Date
The Corporation established the Executive Retirement Plan under Article II of
this Plan effective December 1, 1985. The Plan has been amended from time to
time. Effective January 1, 2007, the name of the Plan was changed from the
“Supplemental Executive Retirement Program (SERP)” to the “Executive Retirement
Plan (ERP)”. The terms and conditions of the ERP are set forth in Article II.
ERP benefits for service through December 31, 2006 were frozen as described in
Article II, Section II and Section III and new benefit formulas for service on
and after January 1, 2007 were adopted, as described in Article II, Section IV
and Section V. In addition, effective January 1, 2007, the Benefit Equalization
Plan (BEP) was merged into this Plan, the terms and conditions of which are set
forth in Article III.
Article I, Section IV. Individuals Not Eligible; Suspensions; and Normal
Retirement Age

  (a)   The following classes of individuals are ineligible to participate in
the Plan regardless of any other Plan terms to the contrary, and regardless of
whether the individual is a common-law employee of the Corporation:

  (1)   Any individual who provides services to the Corporation where there is
an agreement with a separate company under which the services are provided. Such
individuals are commonly referred to by the Corporation as “contract employees”
or “bundled-services employees;”     (2)   Any individual who has signed an
independent contractor agreement, consulting agreement, or other similar
personal services contract with the Corporation;     (3)   Any individual that
the Corporation, in good faith, classifies as an independent contractor,
consultant, contract employee, or bundled-services employee during the period
the individual is so classified by the Corporation.

      The purpose of Section IV (a) is to exclude from participation in the Plan
all persons who actually may be common-law employees of the Corporation, but are
not paid as though they are employees of the Corporation regardless of the
reason they are excluded from the payroll, and regardless of whether the
exclusion is correct.

4



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article I, Section IV. (b)

  (b)   Notwithstanding the provisions of this Section IV, vested benefits will
be suspended or forfeited if an executive employee or retired executive employee
engages in activity that is competitive with the Corporation and/or otherwise
acts in a manner inimical or contrary to the best interests of the Corporation
or if an executive or a retired executive does not respond to the Corporation’s
request for information relating to this paragraph.     (c)   Normal Retirement
Age (NRA) is 65 with a minimum of 10 years’ of credited service.

5



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II. Executive Retirement Plan
Article II, Section I. Eligibility and Vesting

  (a)   Date of vesting is the first date the employee satisfies the
requirements set forth in Section I (b), (c) and (d), respectively.     (b)   To
be eligible for a vested benefit under Section II or III of this Article,
payable upon separation from service, an executive employee must meet the
following requirements:

  (1)   Be a Regular Active or Flexible Service U.S. executive employee or U.S
International Service Personnel executive employee as of December 31, 2006
(appointments on or after January 1, 2007 are ineligible for benefits under
Section II or III); and     (2)   As of the date of vesting be a Regular Active
or Flexible Service U.S. executive employee or U.S International Service
Personnel executive employee; and     (3)   As of the date of vesting have at
least 10 years of combined Part B Retirement Program credited service, Part C
Retirement Program credited service and credited service as determined under the
Retirement Program accrued on and after January 1, 2007; and     (4)   As of the
date of vesting be at least 55 years old.

  (c)   To be eligible for a vested benefit under Section IV of this Article,
payable upon separation from service, an employee must meet the following
requirements:

  (1)   Be a Regular Active or Flexible Service U.S. executive employee or U.S
International Service Personnel executive employee on or after January 1, 2007
with a length of service date prior to January 1, 2001; and     (2)   As of the
date of vesting be a Regular Active or Flexible Service U.S. executive employee
or U.S International Service Personnel executive employee; and



6



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section I. (c) (3)

  (3)   As of the date of vesting have at least 10 years of combined Part B
Retirement Program credited service and credited service as determined under the
Retirement Program accrued on and after January 1, 2007; and     (4)   As of the
date of vesting be at least 55 years old.

  (d)   To be eligible for a vested benefit under Section V of this Article,
payable upon separation from service, an employee must meet the following
requirements:

  (1)   be a Regular Active or Flexible Service U.S. executive employee or U.S
International Service Personnel executive employee on or after January 1, 2007
with a length of service date on or after January 1, 2001; and     (2)   As of
the date of vesting be a Regular Active or Flexible Service U.S. executive
employee or U.S International Service Personnel executive employee; and     (3)
  As of the date of vesting have at least 10 years of combined Part C Retirement
Program credited service and S-SPP credited service accrued on and after
January 1, 2007; and     (4)   As of the date of vesting be at least 55 years
old.

  (e)   Eligible executives will be vested in any frozen SERP and/or ERP
benefits under this Article II upon their attainment of age 55 with a minimum of
10 years’ credited service where credited service is defined as:

  (1)   A combination of Part B credited service (as defined in the Retirement
Program) plus credited service in the Retirement Program on and after January 1,
2007, or a combination of Part C credited service (as defined in the Retirement
Program) plus S-SPP credited service for service on and after January 1, 2007.

  (f)   General Motors Asset Management executives who are transferred to GMAM
or hired or promoted into executive status on or after August 4, 2003 may be
eligible for benefits under Section II, IV or V if they meet all eligibility
requirements, but are not eligible for benefits under the frozen Alternative
SERP formula described in Section III.

7



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section II. Calculation of Regular Formula SERP Benefits for
Credited Service Accrued Prior to January 1, 2007

  (a)   Regular Formula SERP benefits determined under this Section II as in
effect prior to January 1, 2007, shall be frozen as of December 31, 2006. The
amount of the frozen Regular Formula SERP benefits shall be calculated using the
following factors:

  (1)   Part B or Part C Retirement Program credited service accrued as of
December 31, 2006.     (2)   Average monthly base salary for the highest 60 of
the 120 months immediately preceding January 1, 2007, as described in
Article II, Section II (f).     (3)   The sum of all frozen accrued monthly
benefits determined under the Retirement Program as of December 31, 2006, prior
to reduction for the cost of any survivor coverage.     (4)   Two percent (2%)
of the maximum monthly Primary Social Security benefit payable in 2007
(regardless of actual receipt) multiplied by the executive’s years of Part A or
Part C credited service, determined as of December 31, 2006, under the
Retirement Program.

  (b)   Regular Formula SERP benefits under this Article II, Section II shall be
determined for all executive employees on the active rolls as of December 31,
2006. Those appointed to executive positions on or after January 1, 2007 are
ineligible for SERP benefits under this Section.     (c)   Executives must meet
the eligibility and vesting requirements as set forth in Article II, Section I
to be eligible for SERP benefits under this Article II, Section II.

8



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section II. (d)

  (d)   The frozen monthly benefit determined under this Article II, Section II
shall be an amount equal to two percent (2%) of average monthly base salary for
the highest 60 of the 120 months immediately preceding January 1, 2007 (as
described in Article II, Section II (f) below), multiplied by the years of
credited service, determined as of December 31, 2006, used to determine the
frozen Part B Supplementary benefit or the frozen Part C benefit under the
Retirement Program, less the sum of (1) all frozen accrued monthly benefits
determined under the Retirement Program, prior to reduction for the cost of any
survivor coverage, and BEP (if any), including the annuitized value of the
frozen accrued Part C benefit (as described in Article II, Section II
(g) below), (2) two percent (2%) of the monthly maximum Primary Social Security
benefit payable in 2007 (regardless of actual receipt) multiplied by the
executive’s years of Part A or Part C credited service, determined as of
December 31, 2006, under the Retirement Program, and (3) any benefits payable
under certain other GM-provided benefit programs, such as Extended Disability
Benefits.     (e)   The “Special Benefit” provided under the GM Health Care
Program is not taken into account in determining the amount of any monthly SERP
benefit payable under this Article II, Section II.     (f)   For purposes of
this Article II, Section II, average monthly base salary means the monthly
average of base salary for the highest 60 of the 120 months immediately
preceding January 1, 2007. For executives with less than 60 months of base
salary history prior to January 1, 2007, the executive’s starting monthly base
salary will be imputed for the number of months less than 60.     (g)   For
purposes of determining the SERP benefits under this Article II, Section II for
executives with a length of service date on and after January 1, 2001 who
participate in the Account Balance Plan (ABP) feature of the Retirement Program,
the frozen ABP amount accrued as of December 31, 2006 shall be converted to an
annuity for the purpose of offsetting this amount from the target SERP using the
following methodology:



9



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section II. (g) (1)

  (1)   First, credit the December 31, 2006 ABP account balance with interest
credits until Normal Retirement Age (age 65) using the ABP crediting rate in
effect as of December 31, 2006 to calculate a projected lump sum value at NRA.  
  (2)   Second, convert the amount determined under (1) above to an annuity
using the Retirement Program mortality table and the same ABP crediting rate
used in Article II, Section II (g) (1) above (the rate in effect as of
December 31, 2006) as the discount rate.     (3)   Third, offset target frozen
SERP with the annuitized amount determined under (2) above.

  (h)   For purposes of calculating the SERP benefits under this Article II,
Section II, the SERP benefit amounts will not be increased due to any election
regarding commencement of Retirement Program benefits on a reduced for early
receipt basis.     (i)   The monthly Social Security offset amount used in
paragraph (d) of this Section shall be based upon the maximum 2007 monthly
Primary Social Security benefit, regardless of the executive’s age as of
January 1, 2007 or availability to him/her of a U. S. Social Security benefit.
This Social Security offset amount shall not be changed for any subsequent
Social Security increase.     (j)   Any post-retirement increase under the
Retirement Program does not reduce any monthly benefit payable under this Plan.
For purposes of this subsection, adjustments to the IRC Section 415 limits are
not considered post-retirement increases.



10



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section III. Calculation of Alternative Formula SERP Benefits for
Credited Service Accrued Prior to January 1, 2007

  (a)   Alternative Formula SERP benefits determined under this Article II,
Section III as in effect prior to January 1, 2007, shall be frozen as of
December 31, 2006. The amount of the frozen benefits shall be calculated using
the following factors:

  (1)   Part B or Part C Retirement Program credited service accrued as of
December 31, 2006 (maximum 35 years).     (2)   Average total direct
compensation is the total of:

  a)   Average monthly base salary for the highest 60 of the 120 months
immediately preceding January 1, 2007, as described in Article II, Section III
(g) below, plus     b)   Average monthly incentive compensation determined by
dividing the total of the highest five of the ten years of annual incentive
awards received for the period 1997 through 2006, as described in Article II,
Section III (h) below, by 60.

  (3)   The sum of all frozen accrued monthly benefits determined under the
Retirement Program as of December 31, 2006, prior to reduction for the cost of
any survivor coverage.     (4)   One hundred percent (100%) of the maximum
monthly Primary Social Security benefit payable in 2007 (regardless of actual
receipt).

  (b)   Alternative Formula SERP benefits under this Article II, Section IIl
shall be determined for all executive employees on the active rolls as of
December 31, 2006. Those appointed to executive positions on or after January 1,
2007 are ineligible for frozen Alternative Formula SERP benefits.     (c)  
Executives must meet the eligibility and vesting requirements as set forth in
Article II, Section I to be eligible for SERP benefits under this Article II,
Section III.

11



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section III. (d)

  (d)   The frozen monthly benefit determined under this Article II, Section IIl
for an eligible retiring executive shall be the greater of the monthly benefit,
if any, determined under either (1) the formula set forth in this Article II
Section IIl or (2) the formula described in Article II, Section II.     (e)  
The frozen monthly benefit determined under this Article II, Section III will
equal 1.5% of average total direct compensation (monthly base salary plus
average monthly annual incentive compensation, as defined in Article II,
Section III (g) and Article II, Section III (h) below), multiplied by the
executive’s years of credited service (35-year maximum), determined as of
December 31, 2006, used to determine the frozen Part B Supplementary benefits or
the frozen Part C benefits under the Retirement Program, less the sum of (1) all
frozen accrued monthly benefits determined under the Retirement Program, prior
to reduction for the cost of any survivor coverage, and BEP (if any), including
the annuitized value of any frozen accrued Part C benefit, (as described in
Article II, Section III (i) below), (2) 100% of the maximum monthly Primary
Social Security benefit payable in 2007 (regardless of executive’s age in
January 2007 or availability to him/her of a U.S. Social Security benefit), and
(3) any benefits payable under certain other GM-provided programs, such as
Extended Disability.     (f)   The “Special Benefit” provided under the GM
Health Care Program is not taken into account in determining the amount of any
monthly benefits payable under this Article II, Section III.     (g)   For
purposes of this Article II, Section III, average monthly base salary means the
monthly average of base salary for the highest 60 of the 120 months immediately
preceding January 1, 2007. For executives with less than 60 months of base
salary history prior to January 1, 2007, the executive’s starting monthly base
salary will be imputed for the number of months less than 60.



12



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section III. (h)

  (h)   For purposes of this Article II, Section III, average monthly incentive
compensation means an amount determined by dividing the total of the highest
five of the ten years of annual incentive awards received for the period 1997
through 2006, by 60. For executives with less than five years of service as of
December 31, 2006 or those appointed to executive status within the last five
years, the average of annual incentive compensation awards paid for service
through December 31, 2006 divided by the number of years since date of hire or
date of appointment to December 31, 2006 shall be imputed for the number of
years less than five. Each annual incentive award amount is the final award
amount related to the performance period year for which it was awarded.
Moreover, neither Performance Achievement Plan awards, Stock Performance Program
awards, Stock Incentive Plan grants, nor any other form of incentive payment,
are eligible for inclusion in determining a benefit under this Article II,
Section III. Non-consecutive years within the 1997 through 2006 period may be
used for determining the blended amount of average monthly (1) base salary, and
(2) incentive compensation.     (i)   For purposes of calculating the benefits
under this Article II, Section III for executives with a length of service date
on and after January 1, 2001 who participate in the Account Balance Plan
(ABP) feature of the Retirement Program, the frozen ABP account balance accrued
as of December 31, 2006 shall be converted to an annuity for the purpose of
offsetting this amount from the frozen target Alternative Formula SERP using the
following methodology:

  (1)   First, credit the December 31, 2006 ABP account balance with interest
credits until Normal Retirement Age (age 65) using the ABP crediting rate in
effect as of December 31, 2006 to calculate a projected lump sum value at NRA.  
  (2)   Second, convert the amount determined under (1) above to an annuity
using the Retirement Program mortality table and the same ABP crediting rate
used in Article II, Section II (g) (1) (the rate in effect as of December 31,
2006) as the discount rate.

13



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section III. (h) (3)

  (3)   Third, offset frozen target Alternative Formula SERP with the amount
determined under (2) above.

  (j)   For purposes of calculating the SERP benefits under this Article II,
Section III, the SERP benefit amounts will not be increased due to any election
regarding commencement of Retirement Program benefits on a reduced for early
receipt basis.     (k)   The monthly Social Security offset amount used in
paragraph (e) of this Section shall be based upon the maximum 2007 Primary
Social Security benefit, regardless of the executive’s age as of January 1, 2007
or availability to him/her of a U. S. Social Security benefit. This Social
Security offset amount shall not be changed for any subsequent Social Security
increase.     (l)   Any post-retirement increase under the Retirement Program
does not reduce any monthly frozen Alternative Formula benefit that may become
payable. For purposes of this subsection, adjustments to the IRC Section 415
limits are not considered post-retirement increases.     (m)   General Motors
Asset Management executives who are transferred to GMAM or hired or promoted
into executive status on or after August 4, 2003 are ineligible for benefits
under this Article II, Section III.



14



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section IV. Calculation of 1.25% Career Average Pay Benefits for
Credited Service Accrued on and after January 1, 2007 for Executives with a
Length of Service date Prior to January 1, 2001

  (a)   Effective for service on and after January 1, 2007, ERP benefits under
this Article II, Section IV for Regular Active or Flexible Service U.S.
executives, or U. S. International Service Personnel executives, with a length
of service date prior to January 1, 2001 will be calculated using a 1.25% Career
Average Pay formula as set forth in this Article II, Section IV.     (b)   To be
eligible for a 1.25% Career Average Pay ERP Benefit, an executive employee must:

  (1)   Be a Regular Active or Flexible Service U.S. executive, or U.S.
International Service Personnel executive, on and after January 1, 2007 with a
length of service date prior to January 1, 2001; and     (2)   Be at work for GM
or GMAM on or after January 1, 2007; and     (3)   Meet the eligibility and
vesting requirements as set forth in Article II, Section I.

  (c)   Eligible executives will accrue benefits under this Section with respect
to actual base salary received while an executive for service on and after
January 1, 2007 equal to 1.25% of base salary in excess of the compensation
limit in effect under IRC 401(a)(17) for the Retirement Program. As benefits are
specified on a career average pay basis, subsequent base salary increases will
not impact the value of previously accrued benefits.

15



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section IV. (d)

  (d)   In addition, such eligible executives will accrue annual benefits under
this Article II, Section IV equal to 1.25% of any Annual Incentive Plan final
awards with respect to annual incentive compensation performance periods
commencing on and after January 1, 2007.

  (1)   Pro-rata annual incentive awards attributable to the year of retirement
will not be used in the calculation of benefits under this Section.     (2)  
General Motors Asset Management executives who are transferred to GMAM or hired
or promoted into executive status on or after August 4, 2003 are ineligible for
1.25% Career Average Pay ERP benefits calculated with respect to annual
incentive compensation.

Article II, Section V. Calculation of 4% Defined Contribution Benefits for
Credited Service Accrued on and after January 1, 2007

  (a)   Effective for service on and after January 1, 2007, ERP benefits under
this Article II, Section V for Regular Active or Flexible Service U.S.
executives, or U.S. International Service Personnel executives, with a length of
service date on and after January 1, 2001 will be accumulated using a 4% defined
contribution formula     (b)   To be eligible for the 4% defined contribution
benefits under this Section , an executive employee must:

  (1)   Be a Regular Active or Flexible Service U.S. executive, or U.S.
International Service Personnel executive, with a length of service date on or
after January 1, 2001; and     (2)   Be at work for GM or GMAM on or after
January 1, 2007; and     (3)   Meet the eligibility and vesting requirements as
set forth in Article II, Section I.



16



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN



Article II, Section V. (c)

  (c)   Eligible executives with a length of service date on and after
January 1, 2001 will accrue benefits under this Article II, Section V with
respect to actual base salary received for service on and after January 1, 2007
consisting of notional contributions equal to 4% of base salary in excess of the
annual compensation limit under IRC 401(a)(17) in effect for the S-SPP. Such
notional contributions shall be made each pay period into an unfunded notional
defined contribution account maintained for each eligible executive on a book
reserve basis.     (d)   In addition, such eligible executives will accrue
benefits under this Article II, Section V equal to 4% of any Annual Incentive
Plan award payouts received with respect to annual incentive compensation
performance periods commencing on and after January 1, 2007.

  (1)   Pro-rata annual incentive awards attributable to the year of retirement
will not be used in the calculation of benefits under this Article II, Section V
(d).     (2)   General Motors Asset Management executives who are transferred to
GMAM or hired or promoted into executive status on or after August 4, 2003 are
ineligible for the 4% benefits calculated with respect to annual incentive
compensation under this Article II, Section V (d).     (3)   Such notional
contributions shall be made into an unfunded notional defined contribution
account maintained for each eligible executive on a book reserve basis effective
with the date of payment of each eligible annual incentive award.



17



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section V. (e)

  (e)   The individual amounts for each eligible executive shall be an unfunded,
notional defined contribution account that will be credited with earnings based
on investment options as selected by the executive from the list below:

  (1)   GM $1-2/3 Par Value Common Stock     (2)   Promark Income Fund     (3)  
Promark Balance Fund     (4)   Promark Large Cap Index Fund     (5)   Promark
Emerging Market Fund     (6)   Fidelity Contrafund     (7)   Fidelity
Diversified International

      Until such time as the executive makes an eligible investment choice, the
executive’s account will be credited with earnings based on the Promark Income
Fund. In the event any of the listed funds are discontinued, absent an election
by the executive (if any), the notional amounts in such funds will be
transferred to other funds designated by the Plan Administrator.

Article II, Section VI. Payment of Benefits

  (a)   Payment of benefits, in the monthly amount determined pursuant to
Article II, Section II, III, IV or V of this Plan, are payable in accordance
with the terms and conditions established by the Plan Administrator.     (b)  
Key executive employees, as defined by IRC 409A, will have a six month waiting
period (or, if earlier, the date of death) before commencement of payment of any
Plan benefits payable on account of a separation from service. During the six
month waiting period, all amounts payable under this Plan will accumulate
without interest and be paid effective with the seventh monthly payment.



18



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section VI. (c)

  (c)   The payment of benefits under this Plan shall be reduced by the amount
that a Participant owes the Corporation or any subsidiary, for any reason,
including but not limited to benefit overpayments, wage overpayments, and
amounts due under all incentive compensation plans. The Participant will be
relieved of liability in the amount of the reduction following the payment to
the Corporation.     (d)   Upon retirement, total and permanent disability
retirement or death, all vested Plan benefits, including any frozen SERP
benefits, if applicable, will be converted to a five year monthly annuity form
of payment.

  (1)   For retirements or death in service at or after age 60, the monthly
value of benefits under the Plan shall be unreduced for early age receipt.    
(2)   For retirements commencing at age 55 to age 59 and 11 months, or death in
service at or after age 55 and prior to age 60, the monthly value of any Plan
benefits determined under Article II, Section IV, and any frozen SERP benefits
determined under Article II, Section II or III for executives with a length of
service date prior to January 1, 2001, shall be reduced for early age receipt
prior to conversion to a five year monthly annuity form of payment. The defined
contribution individual account plan benefits under Article II, Section V for
executives with a length of service date on or after January 1, 2001 will be
converted to a five year monthly annuity form of payment without early age
reduction



19



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section VI. (d) (3)

  (3)   For total and permanent disability retirements, the monthly value of
benefits under Article II of this Plan shall be unreduced for early age receipt
and converted to a five year monthly annuity using the following methodology:

  a)   First, offset the monthly value of benefits under this Article II by the
amount of any Extended Disability Benefits (EDB) payable to age 65 to determine
the amount of monthly ERP and frozen SERP payable to age 65, if any.

  1)   For this purpose, the conversion of any Article II, Section V ERP to a
lifetime monthly annuity will use the Retirement Program discount rate in effect
at the date of total and permanent disability retirement.

  b)   Second, convert the monthly value of benefits determined in Article II,
Section VI (3) (a) above to a five year monthly annuity using age at effective
date of total and permanent disability retirement.     c)   Third, convert the
monthly value of benefits under this Article II payable from age 65 to a five
year annuity using age 65 as the effective date of payment.     d)   Fourth, add
the five year annuity values calculated in Article II, Section VI (3) (b) plus
Article II, Section VI (3) (c) above to determine the total amount of the five
year annuity payment.     e)   Fifth, commence five year annuity payment
effective with date of total and permanent disability retirement.

  (4)   Early receipt reduction factors will be identical to those used under
the terms of the Retirement Program.

20



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section VI. (d) (5)

  (5)   The conversion of the monthly value of any benefits determined under
Article II, Section IV, including any frozen Plan benefits (after applying any
reduction for early age receipt), for executives with a length of service date
prior to January 1, 2001 to a five year annuity form of payment, shall be made
using the same discount rate and mortality tables applicable under the
Retirement Program at date of separation from service. The defined contribution
benefits under Article II, Section V for executives with a length of service
date on or after January 1, 2001, will not use a mortality table for the
conversion to a five year annuity form of payment.     (6)   If the present
value of all ERP and frozen SERP benefits is $25,000 or less, such amount shall
be paid in a lump sum following separation from service.     (7)   Should the
executive die during the five year annuity payment period, the remaining five
year annuity payments will be continued for the remainder of the 60 month term
to a beneficiary named at date of retirement. If the executive is married at
date of retirement spousal consent will be required to name a beneficiary other
than the spouse. If such person dies while in receipt of five year annuity
payments any remaining five year annuity payments will be converted to a
one-time lump sum and paid to the beneficiary’s estate. If more than one person
is named as beneficiary, any remaining five year annuity payments will be
converted to a present value lump sum for payment to the named beneficiaries at
the percentages designated for their respective interests. If their respective
interests are not specified, their interests shall be several and equal. If a
non-living entity such as a trust is named as beneficiary, or the executive
should have no living beneficiary, any remaining five year annuity payments will
be converted to a present value lump sum for final payment.



21



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section VI. (d) (8)

  (8)   Should an executive who is vested pursuant to the provisions of
Article II, Section I die during active service with General Motors, benefits
payable under Article II, Section VI (d) (1) and Article II, Section VI (d) (2)
will be paid for the five year annuity term to the executive’s surviving spouse.
If the surviving spouse dies while in receipt of five year annuity payments any
remaining five year annuity payments will be converted to a one-time lump sum
and paid to the surviving spouse’s estate. If the executive is not married at
date of death, the person designated as primary beneficiary for the executive’s
Basic Life Insurance will receive the five year annuity payments. If the primary
beneficiary has predeceased the executive any contingent beneficiaries
designated for the executive’s Basic Group Life insurance will receive the five
year annuity payments. If more than one person is named as the eligible
beneficiary for the executive’s Basic Group Life insurance at date of death, the
five year annuity payments will be converted to a present value lump sum for
payment at the percentages designated for their respective interests as eligible
beneficiaries of the executive’s Basic Group Life insurance. If their respective
interests are not specified, their interests shall be several and equal. If a
non-living entity such as a trust is named as beneficiary, or the executive
should have no living beneficiary, the five year annuity payments will be
converted to a present value lump sum for final payment.     (9)   The
obligation to provide benefits under this Article II shall cease at the end of
the five year annuity period or upon payment of a present value lump sum to
multiple named beneficiaries, a trust or to the executive’s estate as described
in Article II, Section VI (d) (7) and Article II, Section VI (d) (8) above.

22



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article II, Section VI. (d) (10)

  (10)   The Plan benefits under this Article II for active executives who were
age 62 and above as of December 31, 2004 with a minimum of 10 years Part B or
Part C credited service under the Retirement Program are grandfathered under the
terms of the Plan in effect prior to January 1, 2007, unless otherwise
ineligible to be grandfathered (that is, a Partial Lump Sum with remaining
monthly annuity or monthly annuity only) for benefit amounts accrued and vested
through December 31, 2004 in compliance with IRC Section 409A. Benefit amounts
accrued after December 31, 2004 for such grandfathered executives are payable
only as a monthly annuity. Such grandfathered executives are not eligible for
the five year annuity form of payment.

23



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article III. Benefit Equalization Plan
Article III, Section I. Eligibility and Vesting

  (a)   Eligibility to participate in this Article III shall be limited solely
to those active executive level or separated executive level employees, or the
designated beneficiaries of such active executive level or separated executive
level employees, whose aggregate contributions and benefits under the Retirement
Program and/or the S-SPP are in excess of the maximum limitations on
compensation, contributions and benefits imposed by Sections 401(a)(17) and/or
415 of the Code.     (b)   For purposes of this Article III, the terms
“designated beneficiary” or “designated beneficiaries” shall include surviving
spouses and contingent beneficiaries. The term “Participant” shall refer to an
eligible active executive level employee or a former executive level employee
who has separated from service and is otherwise eligible for benefits under this
Article III.     (c)   In no event shall executive level employees retiring or
separating on or after January 1, 2005 be entitled to retirement benefits
payable under Article III, Section II (a).     (d)   Eligible executives will be
immediately vested in any benefits accrued under Article III, Section II
(b) prior to January 1, 2007.     (e)   Eligible executives will become vested
in any benefits accrued on and after January 1, 2007 under Article III
Section II (b) upon their attainment of age 55 with a minimum of 10 years’
credited service. For this purpose, credited service is as defined in the S-SPP.



24



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article III, Section II. Amount of Benefits

  (a)   A separated executive level employee who is eligible to participate in
this Article III and is retired or separated prior to January 1, 2005, or the
designated beneficiary of such a deceased executive level employee, who was
eligible to participate in this Article III, shall be eligible to receive as a
retirement benefit under this Article III an amount which, when added to the
benefit such employee or designated beneficiary is entitled to receive under the
Retirement Program, and prior to the deduction of any and all withholdings,
including, but not limited to, taxes and a Qualified Domestic Relations Order
(QDRO), is exactly equal to the amount of the benefit such employee or
designated beneficiary would be entitled to receive under the Retirement Program
if the Retirement Program had no maximum benefit limitations imposed by Section
415(b) of the Code.     (b)   An executive level employee who is eligible to
participate in this Article III, or the designated beneficiary of such a
deceased executive level employee who was eligible to participate in this
Article III, shall be eligible to receive the value of the assets that would
have been purchased with GM S-SPP matching contribution amounts and the S-SPP 1%
GM Benefit Contribution, if eligible, plus related earnings on such assets, set
forth in Article III, Section II (c) below, but for the maximum benefit
limitations imposed under Section 415(c) of the Code and maximum compensation
limits imposed under Section 401(a)(17) of the Code. The portion of the Plan
that provides benefits in the event the maximum compensation limits under
Section 401(a)(17) of the Code apply is an unfunded plan for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees. The value of assets described in this Article III,
Section II (b) shall be separately accounted for each employee or designated
beneficiary.



25



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article III, Section II (c)

  (c)   Prior to April 1, 2007 earnings on the unfunded, notional account assets
will be valued as though such amounts had been invested in the GM $1-2/3 par
value Common Stock Fund under the S-SPP. Effective April 1, 2007 the value of
the assets for each eligible executive shall be maintained in an unfunded,
notional account that will be credited with earnings based on investment options
as selected by the executive from the list below.

  (1)   GM $1-2/3 Par Value Common Stock     (2)   Promark Income Fund     (3)  
Fidelity Balance Fund     (4)   Promark Large Cap Index Fund     (5)   Fidelity
Emerging Market Fund     (6)   Fidelity Contrafund     (7)   Fidelity
Diversified International

      Commencing effective April 1, 2007, until such time as the executive makes
an eligible investment choice, the executive’s account will be credited with
earnings based on the Promark Income Fund. In the event any of the listed funds
are discontinued, absent an election by the executive (if any), the notional
amounts in such funds and future contributions that were designated for that
fund will be transferred to the fund that such option is mapped to by the S-SPP.

  (d)   Notwithstanding any provision of this Article III, no elections,
modifications or distributions will be allowed or implemented if they would
cause an otherwise eligible Participant to be subject to tax (including interest
and penalties) under Internal Revenue Code Section 409(A).

26



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article III, Section III. Payment of Benefits

  (a)   Payment of benefits in the amount determined pursuant to Article III,
Section II (a) shall be payable in accordance with all the terms and conditions
of payment as specified in the Retirement Program. If the payment of benefits
under this Article III and the payment of benefits under the Retirement Program
cannot be made coincidentally, then such benefit payments under this Article III
shall be made after the benefit payments from the Retirement Program.     (b)  
For assets accrued on or before December 31, 2004, payment of benefits in the
amount determined pursuant to Article III, Section II (b) for separations prior
to January 1, 2007, shall be payable to the Participant in a lump-sum amount on
the earlier of the Participant’s request or as soon as practicable following
such Participant’s total distribution of their S-SPP account. Such distributions
will be based on the market value on the Business Day on which the request is
received or the day in which the participant’s S-SPP account is totally
distributed, as confirmed by the GM Benefits & Services Center provided that the
request is received or the S-SPP account is totally distributed before the close
of business of the New York Stock Exchange (NYSE), normally 4:00 p.m. (EST). A
withdrawal request received and confirmed by the GM Benefits & Services Center
after the close of business of the NYSE, or on a weekend or holiday observed by
the NYSE, will be based on the market value on the next Business Day.

27



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article III, Section III. (c)

  (c)   For separations on and after January 1, 2007, payment of vested plan
benefits, in the amount determined pursuant to Article III, Section II (b) will
be converted to a five year monthly annuity form of payment.

  (1)   Conversion of the account value at date of separation to a five year
annuity will use the same discount rate applicable under Article II, Section VI
(d) (5) at date of separation from service.     (2)   If the separated executive
is eligible for payment of Executive Retirement Plan (ERP) benefits under
Article II, payable as a five year annuity, payment of benefits as a five year
annuity under this Article III will be combined with and paid coincident with
ERP payments under Article II.     (3)   If the account value at date of
separation is $25,000 or less, such amount shall be paid in a lump sum as soon
as practicable following such Participant’s date of separation, but in no event
later than March 15 of the following year. Such distributions will be based on
the market value as of the tenth Business Day following the date of separation.

  (d)   The payment of benefits under Article IIII, Section III (a), (b) and
(c) above shall be reduced by the amount that a Participant owes the Corporation
or any subsidiary, for any reason, including benefit overpayments, wage
overpayments, and amounts due under all incentive compensation plans. The
Participant will be relieved of liability in the amount of the reduction
following the payment to the Corporation.     (e)   Key executive employees, as
defined by IRC 409A, will have a six month waiting period (or, if earlier, the
date of death) before commencement of payment of any Plan benefits payable on
account of a separation from service. During the six month waiting period, all
amounts payable under this Plan will accumulate without interest and be paid
effective with the seventh monthly payment.



28



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article IV. Other Matters
Article IV, Section I. Amendment, Modification, Suspension, or Termination by
Corporation

  (a)   The Corporation reserves the right, by and through the Executive
Compensation Committee of the Board of Directors or its delegate, to amend,
modify, suspend, or terminate this Plan in whole or in part, at any time. No
oral statements can change the terms of this Plan. This Plan can only be
amended, in writing, by the Board of Directors, the Executive Compensation
Committee, or an appropriate individual or committee as designated by the Board
of Directors or Executive Compensation Committee. Absent an express delegation
of authority from the Board of Directors or the Executive Compensation
Committee, no one has the authority to commit the Corporation to any benefit or
benefits provision not provided for under this Plan or to change the eligibility
criteria or other provisions of this Plan.     (b)   The Corporation may, from
time-to-time and in its sole discretion, adopt limited early retirement
provisions to provide retirements (i) during a specified period of time, (ii) at
a specified level of benefits, and (iii) for identified executive employees. Any
such early retirement provisions relating to the Plan that may be adopted by the
Corporation are made a part of this Plan as though set out fully herein.     (c)
  The Corporation may, from time-to-time and in its sole discretion, adjust the
amount of an executive’s credited service used to determine the benefits under
this Plan, or the amount of benefits payable to an executive under this Plan

Notwithstanding the above, other than suspension or forfeiture as set forth in
Article I, Section IV (b) with respect to any benefits that are vested or in
payment pursuant to the terms of this Plan, the prior Benefit Equalization Plan
or the prior Supplemental Executive Retirement Program (SERP), no amendment,
modification, suspension, or termination may reduce the vested rights or
benefits of participants under this Plan, including benefits being provided to
current executive retirees or their surviving spouse, without the participant’s,
retiree’s, or surviving spouse’s written permission, unless such amendment,
modification, suspension or termination is required by law.

29



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article IV, Section II. Claim Denial Procedures
The Plan Administrator will provide adequate notice, in writing, to any
Participant or beneficiary whose claim for benefits under the Plan has been
denied, setting forth the specific reasons for such denial. The Participant or
beneficiary will be given an opportunity for a full and fair review of a
decision by the Plan Administrator denying a claim for benefits. An appeal may
be filed with the Executive Compensation Committee of the Board of Directors,
which has been delegated final discretionary authority to construe, interpret,
apply, and administer the Plan. Such appeal to the Executive Compensation
Committee must be filed, in writing, within 60 days from the date of the written
decision from the Plan Administrator denying the claim for benefits. Such an
appeal may be initiated by forwarding the request to General Motors Corporation,
300 Renaissance Center, Mail Code 482-C32-C61, P.O. Box 300, Detroit, Michigan
48265-3000. As a part of this review, the Participant or beneficiary must submit
any written comments that may support their position. The Executive Compensation
Committee shall be the final review authority with respect to appeals, and its
decision shall be final and binding upon the Corporation and the participant or
beneficiary.
Article IV, Section III. Service of Legal Process
Service of legal process on General Motors Corporation may be made at any office
of the CT Corporation. The CT Corporation, which maintains offices in 50 states,
is the statutory agent for services of legal process on General Motors
Corporation. The procedure for making such service generally is known to
practicing attorneys. Services of legal process also may be made upon General
Motors Corporation, 400 Renaissance Center, Mail Code 482-038-210, Detroit,
Michigan 48265-4000.

30



--------------------------------------------------------------------------------



 



GENERAL MOTORS
EXECUTIVE RETIREMENT PLAN
Article IV, Section IV. Named Fiduciary
The Executive Compensation Committee of the Corporation’s Board of Directors
shall be the Named Fiduciary with respect to the Plan. The Executive
Compensation Committee may delegate authority to carry out such of its
responsibilities, as it deems proper, to the extent permitted by ERISA.
Article IV, Section V. Non-Assignability
It is a condition of this Plan, and all rights of each Participant shall be
subject thereto, that to the full extent permissible by law no right or interest
of any Participant in this Plan or in his or her account shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy, or in any other manner, and further
excluding devolution by death or mental incompetence. No right or interest of
any Participant in this Plan or in their account shall be liable for, or subject
to, any obligation or liability of such Participant except as provided in
Article II, Section VI (c).

31